Citation Nr: 1336897	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dental trauma for compensation purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and two witnesses testified before a Decision Review Officer (DRO) in November 2009; a copy of the transcript is associated with the claims file.  The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at the RO in December 2012.  A transcript of his hearing is associated with his Virtual VA (VVA) electronic file.  Also in the electronic file are VA treatment records through March 2012.  Those records are the subject of a supplemental statement of the case issued in April 2012.

The Veteran seeks service connection for PTSD; however, the record reflects diagnoses including adjustment disorder, major depression, and mood disorder.  The Board has therefore recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

When this case was most recently before the Board in March 2013, it was decided in part and remanded in part for additional evidentiary development; it has since been returned to the Board for further appellate action.

With respect to the Veteran's claim of service connection for a dental disability, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disability for VA disability compensation purposes.  38 C.F.R. § 3.381(a) (2013); see also 38 C.F.R. § 4.150 (2013) (setting forth dental disabilities for which compensation is warranted).  The issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed, despite the Veteran's claim of in-service dental trauma.  See 38 C.F.R. § 17.161 (2013).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by the RO or the VA Medical Center, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the RO for appropriate action. 

As noted above, in addition to the paper claims file, there is a VVA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file was completed to ensure thorough review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have a dental disability resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease process as a result of active service; loss of teeth has been replaced by suitable prosthesis, partial dentures.

2.  The competent evidence does not contain a diagnosis of PTSD based on the corroborated in-service stressor. 

3.  The Veteran's acquired psychiatric disorders were not shown during service or for many years thereafter, and are not otherwise related to his active period of military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).

2.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The Veteran's acquired psychiatric disorders were not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice by a letter mailed in July 2008 that also included notice regarding the disability-rating and effective-date elements of his claims.  Although the letter was sent after the initial adjudication of the dental trauma claim, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for dental trauma or an acquired psychiatric disability.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error.

The Board also finds VA has complied with its duty to assist the appellant in the development of his claims.  In this regard, the Board notes that service treatment records (STRs), Social Security Administration records, and pertinent post-service medical records have been associated with the claims folder.  

As noted above, the Veteran testified before a DRO in November 2009 and testified before the undersigned in December 2012.  Any deficiencies in development were addressed in the subsequent Board remand in March 2013.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Veterans Law Judge who conducts a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked).

The Board notes that the RO scheduled a dental examination in April 2013, in compliance with the March 2013 Board remand, but the examination was cancelled due to lack of information.  The RO attempted to call the Veteran to reschedule the appointment, but the numbers provided for the Veteran were disconnected.  Subsequently, the RO issued a supplemental statement of the case (SSOC) in July 2013, notifying the Veteran that the examination had to be cancelled and that his phone information was not current.  In response to the SSOC, the Veteran submitted a request for expedited processing in August 2013.  

The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with a claim an increase the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a). 

Notwithstanding the RO's efforts, the Veteran did not request that his examination be rescheduled.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend an examination.  38 C.F.R. § 3.655(a).

Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim - Dental Trauma

To establish entitlement to service connection for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  To establish entitlement to compensation for a dental condition, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004). 

The Veteran in this case contends that he suffered in-service dental trauma.

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable evaluation is warranted for the loss of teeth, due to loss of substance of body of maxilla or mandible, without loss of continuity where the loss of masticatory surface cannot be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  In other words, VA provides monetary compensation for loss of teeth only if the loss of teeth is due to disease or trauma, and the loss of masticatory surface resulting from the loss of teeth cannot be replaced by suitable prosthesis, e.g., an orthodontic device such as dentures, partial dentures with a bridge, or the like.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.181, 4.150, Diagnostic Code 9913.

The Veteran claims that his dental trauma occurred in service when a tank turned over, causing damage to his mouth and front teeth were knocked out.

Service treatment records do not contain dental treatment records.  There are also no reports involving the claimed tank accident.  A separation examination in December 1970 shows that clinical evaluation of his mouth was normal; it was also noted that the Veteran was only missing one front tooth (number 25 on the lower right) and all other front teeth were present.  In the accompanying subjective report of medical history, the Veteran denied ever having severe tooth or gum trouble.

VA treatment records note that the Veteran was diagnosed with dentulous (lacking teeth).

In May 2008 the Veteran submitted a copy of one of his letters written to his mother in September 1970, describing the accident claimed by the Veteran.  Notably, the RO determined in January 2012 that the letter did in fact corroborate the in-service incident. 

The Veteran testified before a DRO in November 2009 as to the aforementioned tank accident where he stated that most of his teeth were stuck in him, and they took the rest of his teeth out and put "braces" on him.  He stated that when he came out of service, he had partials.  The Veteran's wife testified that she had known him since childhood and that they had married in 1972.  She indicated that he had partial plate dental appliances when they married. 

The Veteran also provided testimony before the undersigned in which he described the aforementioned tank accident and loss of his teeth.

Based on review of the evidence of record, the Board finds that there is no credible evidence on file that shows that the Veteran experienced any damage to the maxilla or mandible during service, and therefore, entitlement to compensation benefits for the loss of the body of the maxilla or mandible is not shown.  Moreover, the loss of teeth has been replaced by suitable prosthesis, partial dentures.

The Board has accordingly considered the lay evidence offered by the Veteran and his spouse to VA in which they asserted their beliefs that his dental trauma is related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

To the extent that the Veteran and his spouse's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his spouse are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Clearly, the Veteran is competent to describe traumatic injury to the teeth with resultant loss of teeth.  Unfortunately, his descriptions of the injury are contradictory to the aforementioned separation examination in December 1970 which showed a normal clinical evaluation of his mouth and that he was only missing one front tooth (number 25 on the lower right) and all other front teeth were present.  Moreover, in the accompanying subjective report of medical history, the Veteran denied ever having severe tooth or gum trouble.  This evidence renders his overall testimony as not credible.

At this time, the provisions of 38 U.S.C.A. § 1154(b) are not for application, and there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, must be denied.

Claim - Acquired Psychiatric Disorder

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis or neurological disorder to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply. 

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f) (3); see 75 Fed. Reg. 39843 (July 13, 2010). 

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 (June 9, 1999).  The United States Court of Appeals for the Federal Circuit , however, held in Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001), that there is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD as related to the aforementioned alleged in-service tank accident. 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A separation examination in December 1970 shows that the Veteran's psychiatric clinical evaluation was normal.  In the accompanying subjective report of medical history, the Veteran denied ever having depression or excessive worry or nervous trouble of any sort.

As noted above, VA treatment records show that the Veteran has been diagnosed with depression, adjustment disorder, major depression, and mood disorder.

The Veteran and two witnesses testified before a DRO in November 2009 as to the aforementioned tank accident where he stated that several were injured and one man was killed.

The Veteran was afforded a VA examination in March 2012 in which the examiner's diagnoses included substance induced mood disorder, in remission.  He noted that the Veteran denied current symptoms of depression and anxiety.  The examiner stated that the Veteran did not meet the full criteria for PTSD.  The examiner indicated that the Veteran did have a substance induced mood disorder while actively using drugs.  

However, the Board observed that at the time the Veteran submitted his current claim, he was prescribed medication for depression, and that he continued to take that medication through May 2011.  Notably, the evidence of record also reflected that the Veteran had been sober for a period of eight months in March 2006, and there was no indication in the subsequent records that he relapsed. 

The Veteran and his spouse testified before the undersigned in December 2012.  The Veteran stated that he had taken drugs to self-medicate.  His spouse stated that he had changed after returning from service, that he always had to carry guns and knives, and did not like to be in public.  

The Board remanded this issue in March 2013, in pertinent part, to address the aforementioned diagnosis of substance induced mood disorder.

In response to the Board's remand, the RO attempted to schedule a VA examination for the Veteran.  As addressed above, the Veteran did not reschedule his examination; therefore, the RO obtained a VA Disability Benefits Questionnaire (DBQ) medical opinion in June 2013 in which the VA examiner diagnosed amphetamine dependence, in full sustained remission and dependent personality trait.  The VA examiner opined that the Veteran's depression was less likely as not related to any disease or injury in service.  The rationale included the fact that the last VA examiner never diagnosed a depressive disorder, the Veteran had not received mental health services for a mental health condition for over 4 to 5 years, the Veteran reported in a VA hearing that he had not sought mental health treatment, the Veteran had not received psychiatric medications for any mental health conditions, the Veteran demonstrated no consistent history of reported mental health complaints, and the Veteran denied major mental health complaints during the VA examination in March 2012.

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, VA examiners have conducted in-depth reviews and concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The VA examiner in March 2012 interviewed the Veteran and concluded that that the Veteran did not meet the full criteria for PTSD.  The Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  The Board thus finds this opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

To the extent that the Veteran claims that he has PTSD, the Board observes that while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted full and comprehensive assessments.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of PTSD conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied. 

Careful consideration of the record has also led the Board to conclude that service connection is not warranted for any other acquired psychiatric disorder.  In that regard the Board notes that the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  Moreover, there is a remarkable lack of credible evidence of pathology for many years following service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board does not rely merely on a general absence of complaints in service.  Rather, the Veteran was seen for an examination prior to discharge, and the report of that examination indicates that the Veteran was psychiatrically normal. 

In this case the most credible evidence regarding the most likely date of onset of an acquired psychiatric disorder consists of treatment records reflecting onset of symptomatology many years after service discharge.  Accordingly, the Board finds that any current statement alleging onset during service is unreliable and not credible with respect to the question of onset of an acquired psychiatric disorder.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record contains various psychiatric diagnoses, it does not contain reliable evidence which relates these claimed disorders to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran and his spouse's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA examiner has reviewed the record and concluded that the Veteran's depression was less likely as not related to any disease or injury in service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert, 1 Vet. App. 49, 58.


ORDER

Entitlement to service connection for dental trauma is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


